





Westinghouse Air Brake Technologies Corporation
Summary of Employment Terms of Rafael Santana
Annual Base Salary
$1,000,000 per year
Bonus
Rafael Santana (“Executive”) will participate in the Wabtec Executive Bonus Plan
with a target annual incentive payment equal to 100% of Executive’s annual base
salary and a maximum annual incentive payment equal to 225% of Executive’s
annual base salary. Such bonus will be based on the overall financial
performance of Westinghouse Air Brake Technologies Corporation (the “Company”)
and Executive’s personal performance and will be subject to approval by the
Board of Directors of the Company (the “Board”).
Annual Equity Awards
Subject to approval by the Compensation Committee of the Board, the Company will
issue Executive annual equity awards with an aggregate grant date value equal to
a minimum of approximately $2,000,000 each year.
Benefits
Until February 25, 2020, Executive will receive the same level of employee
benefits comparable in the aggregate to the benefits Executive received
immediately prior to February 25, 2019. Thereafter, Executive will be eligible
to participate in the standard benefit plans offered to employees of the Company
generally.
Severance
In the event Executive’s employment is terminated by the Company for reasons
other than cause (which shall mean (a) the willful and continued failure by
Executive to substantially perform his duties to the Company; (b) the willful or
grossly negligent engaging by Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or (c) the conviction of
Executive for any felony or charge of moral turpitude) before December 1, 2020,
Executive will receive a severance payment equal to twenty-four months’ base
salary and 150% of his target bonus. In the event Executive’s employment is
terminated by the Company for reasons other than cause after December 1, 2020,
Executive will receive a severance payment equal to twenty-four months’ base
salary and 100% of his target bonus. In addition, Executive will retain any
equity that is vested, which will include pro-rated participation in the
three-year long-term incentive plans of the Company. Executive would also have
the right to terminate employment and receive the severance described above in
the case of (i) diminution of Executive’s duties, authority level or
responsibilities; (ii) Executive being required to report to any person other
than the Chairman of the Company; (iii) reduction of Executive’s annual
compensation; or (iv) a change of control or ownership of the Company.
Relocation
Executive will be based at the Company’s Corporate Headquarters in Pittsburgh,
Pennsylvania. The Company will provide relocation services, and Executive will
relocate to the Pittsburgh area.








